DETAILED ACTION
This Final Office action is in response to Applicant’s Amendments on 01/21/2021.  Claims 1-17 are currently pending, with claims 1-11, 16, and 17 withdrawn from consideration.  The earliest effective filing date of the present application is 12/7/16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the calculated second distances” in line 28.  There is insufficient antecedent basis for this limitation.  The scope of the claim is rendered unascertainable.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,000,284 to Purwin et al. (“Purwin”) in view of U.S. Pat. Pub. No. 2014/0100715 to Mountz et al. (“Mountz”).
With regard to claim 12, Purwin discloses the claimed method comprising: 
 	 	preparing at least a portion of an order using a plurality of containers and motorised mobile drive units (see abstract, where UAV mobile unit is requested to fulfill an order to move container from one location to another location; see e.g. col. 12, ln. 35-45, that while the main concept is an aerial vehicle, the aerial vehicle also has a plurality of wheels that allow for ground movement of the UAV), said containers having a product deposit tray mounted on a base, which raises said tray by at least 60 cm (see Figs. 5 and 6

    PNG
    media_image1.png
    695
    486
    media_image1.png
    Greyscale
 having trays 322 and base 318 having at least 2 legs that raise the trays as far as necessary), and an interlock with the motorized mobile drive units and ground support (see e.g. col. 15, ln. 54 – col. 16, ln. 27, where the interlock between the mobile unit and ground support is the docking surface 350, where docking surface 250 “may include appropriate components suitable to receive a portion of docking head 110, couple inventory holder 30 to mobile drive unit 20”) wherein preparing the orders comprises the following acts: 
 		a)1 selecting an ordered product of said portion of the order to be picked (see e.g. col. 3, ln. 9-15, “she receives an order for items”);  
 		b) selecting a container of the plurality of containers (see col. 3, ln. 29-44, where container(s) of several containers is selected to be moved);  
 		c) selecting a first motorized mobile drive unit of the motorized mobile drive units, comprising calculating for each of the motorized mobile drive units a first distance to be travelled from the motorized mobile drive unit's current position to a predetermined position near the ordered product, via a position of the selected container, comparing the calculated first distances, and selecting the mobile drive unit for which the first distance is minimal as the first motorized mobile drive unit (see col. 26, ln. 31-39, includes selecting the “nearest UAV from a subset of the plurality of UAV’s that includes the available UAVs, and may also include restricting the subset based on other attributes such as weight capacity of the UAV and the weight of the payload.” (emphasis added); the examiner notes that in order to determine the “nearest” UAV from the UAVs, a distance value is inherently calculated for each of the UAVs taken into account, and further where the “nearest” is also the UAV with the “minimal” amount of distance; see col. 26, ln. 9-30, showing that the first location of the container is where picked up and then moved to a second location, where the second location can be any location such as “a location at or near an inventory station, a location at or near a mobile drive unit, a location at or near a human or automated manager, a location at or near a docking station, or any other suitable location.”);  
 		d) transporting the container using the first motorized mobile drive unit to the predetermined position near the ordered product (see e.g. id., where the predetermined position could be “a location at or near a human or automated manager.” And further where the container is being moved: 

    PNG
    media_image2.png
    121
    308
    media_image2.png
    Greyscale
);  
 		e) notifying an order picker to deposit a number n (n.gtoreq.1) of copies of the ordered product in the selected container (see e.g. col. 22, ln. 27-42; “In such cases, the UAV 200 may also include one or more onboard input, output, or input/output (I/O) devices (not shown) for indicating that a payload has been loaded to the UAV or for providing instructions to a user or to an automated system for loading or unloading a payload at an origin or destination, respectively.” (emphasis added));  
 		g) if said order portion comprises a plurality of different products, successively selecting other products of said order portion and performing acts b) to f) for the other products of said order portion (under the claims’ broadest reasonable interpretation, this 
 		h) selecting a second motorized mobile unit of the motorized mobile drive units, comprising calculating for each of said motorized mobile drive units a second distance to be travelled from the motorized mobile drive unit's current position to a fixed picking station or an automatic cardboard sealing station, comparing the calculated second distances, and selecting the motorized mobile drive unit for which the second distance is minimal as the second motorized mobile drive unit (see e.g. col. 29, ln. 20 -- col. 30, ln. 67, where the first pick up and drop off has taken place and the item was dropped at for example an inventory holder with a removable shelf, an inventory station such that “releasing the payload can include navigating to a point within the inventory management facility that is horizontally offset from the inventory station . . . [near] a workstation” see col. 30, ln. 65 – col. 31, ln. 5, where another “nearest UAV” can pick up the product and drop off at another predetermined location, such as a storage location (picking station) or the like; See also MPEP 2144.04(VI)

    PNG
    media_image3.png
    142
    772
    media_image3.png
    Greyscale
 where the claim duplicates the step of selecting by a first motorized mobile drive unit nearest the payload a pickup/drop off, where the duplicated step is performed by a second motorized mobile drive unit);  
 		i) transporting the container using said second motorized mobile drive unit to the order picking station or the automatic cardboard sealing station (see col. 29, ln. 48-56; see above). 
 
 	Purwin does not explicitly disclose the specifics of an order picker dropping n copies of the ordered product in the tray of the container.  
 	However, Mountz teaches at e.g. [0054] that it would have been obvious to one of ordinary skill in the order fulfillment art to include the ability to provide instructions to receiving stations (e.g. claimed “order picker”) to place particular inventory items into 
	Therefore, it would have been obvious to one of ordinary skill in the order fulfillment art at the time of filing to modify Purwin to include the ability to provide instructions to receiving stations to place particular inventory items into inventory holder, as taught by Mountz, where this is performed in order to provide the ability to instruct said management units to place certain items into a holder in order to properly fulfill an order.  

With regard to claim 13, Purwin further discloses where said predetermined position near said ordered product is located in an aisle between two racks (see e.g. Fig. 2 and col. 5, ln. 4-19). 
 
With regard to claim 14, Purwin further discloses where during the transporting act d) or i), the selected mobile unit circulates, at least during a portion of the duration of said transporting step, in a counter-aisle, parallel to an aisle which an order picker is situated, between two racks for storing products (see e.g. col. 9, 66—col. 10, 15 and col. 10, ln. 52-64; route planning module determines route based on efficiency and traffic of other mobile units in the area). 

With regard to claim 15, Purwin further discloses where that during the transporting act d) or i), the selected mobile unit circulates, for at least a portion of the duration of said transporting step, under and/or through a rack (see e.g. col. 9, 66—col. 10, 15 and col. 10, ln. 52-64; route planning module determines route based on efficiency and traffic of other mobile units in the area; see Fig. 2, where the mobile units can travel through the racks as 
    PNG
    media_image4.png
    589
    664
    media_image4.png
    Greyscale
). 


Response to Arguments
Applicant’s arguments filed 01/21/2021 have been fully considered and are not found persuasive. 
The examiner has withdrawn the previously-made rejections under 112 based on the amendments provided. 
Applicant argues the following: 

    PNG
    media_image5.png
    144
    817
    media_image5.png
    Greyscale

The examiner finds these arguments to be incommensurate with the scope of the claims.  Applicant has not referred to any specific claim language that refers to where the containers are “only” used to transport items.  Under the claims’ broadest reasonable interpretation these arguments are incommensurate with the scope of the claims. 
All other arguments have been fully considered and are not found to be persuasive.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that under the claims’ broadest reasonable interpretation, the lettered elements do not denote any particular order of the claims steps.